The court decides, on the authority of the carefully considered case, Rawson v. Inhabitants of School District No. 5in Uxbridge, 7 Allen, 125, that the convey *Page 808 
from John Field to William Barton and others carried an absolute estate in fee simple to the grantees, and therefore the petitioner has no claim for any reversionary or resulting right in the land conveyed. The grantees of the lot conveyed gave "one hundred and twenty Spanish milled silver dollars," which does not appear to have been less than its full value, and it does not appear that the grantor has any interest in, or reason for, having the lot used solely for burial purposes. It would seem, to judge from other parts of the deed, that the purpose of the purchase was declared rather for the behoof of the grantees than for the grantor.
NOTE. — The attention of the reporter has been called to the above case, and he has been requested to print it here, as it was not printed at the time it was decided. *Page 809 
THE following opinions were given pursuant to article 10, section 3, of the Constitution of the State, which provides that "the judges of the Supreme Court . . . shall give their written opinion upon any question of law whenever requested by the Governor or by either house of the General Assembly."